26 Ill. App. 2d 151 (1960)
167 N.E.2d 797
Barker-Lubin Co., a Corporation, Plaintiff-Appellee,
v.
L.J. Wanous, et al., Defendants-Appellants, Consolidated With Community Unit School District No. 1, Madison County, Illinois, For the Use of Barker-Lubin Co., a Corporation, Plaintiff-Appellee,
v.
L.J. Wanous, et al., and Massachusetts Bonding and Insurance Company, a Corporation, Defendants-Appellants.
Gen. No. 60-F-17.
Illinois Appellate Court  Fourth District.
May 26, 1960.
McGlynn, McGlynn, and Rain, of East St. Louis, Walther, Barnard, *152 Cloyd, and Timm, of St. Louis, Mo., for defendant-appellant.
Massachusetts Bonding and Insurance Company, Armbruster and Diaz, of Alton, for defendants-appellants.
L.J. Wanous and William Wanous, Co-partners, Doing Business Under the Name and Style of Wood River Plumbing and Supply Co., and Wood River Plumbing and Supply Company, Inc., Buckley and Buckley, of Edwardsville, for defendants-appellants.
Roxana Community Unit School District Number 1, Madison County, Illinois, Also Known as Community Unit School District Number 1, Madison County, Roxana, Illinois, a Corporation, and Board of Education of Roxana Community Unit School District Number 1, Madison County, Illinois, a Corporation; Stevens, Herndon, and Nafziger, of Springfield (W. Knowles Laird, of counsel) for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SCHEINEMAN.
Decree affirmed.
Not to be published in full.